Cohn and Callahan, JJ.
(dissenting). Whether there was contributory negligence was a question of fact for the trial court. As there was sufficient evidence to sustain the findings of the trial court to the effect that plaintiff was not guilty of contributory negligence, we vote to affirm the determination of the Appellate Term.
Van Vooehis, J., concurs with Doee, J.; Shientag, J., concurs in result in memorandum-; Cohn and Callahan, JJ., dissent and vote to affirm the determination of the Appellate Term, in opinion.
Determination of the Appellate Term and judgment of the Municipal Court reversed with costs to the appellant and the complaint dismissed. Settle order on notice. [See post, p. 898.]